UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form 10-Q (Mark One) [X] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF For the quarterly period endedMarch 31, 2008 OR [] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF For the transition period from to Commission file number1-33488 MARSHALL & ILSLEY CORPORATION (Exact name of registrant as specified in its charter) Wisconsin 20-8995389 (State or other jurisdiction of (I.R.S. Employer incorporation or organization) Identification No.) 770 North Water Street Milwaukee, Wisconsin 53202 (Address of principal executive offices) (Zip Code) Registrant's telephone number, including area code:(414) 765-7801 None (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whetherthe registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes[X]No[] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer[X]Accelerated filer [] Non-accelerated filer[](Do not check if a smaller reporting company)Small reporting company[] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes[]No[X] Indicate the number of shares outstanding of each of the issuer's classes of common stock,as of the latest practicable date. Outstanding at Class April30, 2008 Common Stock, $1.00 Par Value 259,190,965 PART I - FINANCIAL INFORMATION ITEM 1.FINANCIAL STATEMENTS MARSHALL & ILSLEY CORPORATION CONSOLIDATED BALANCE SHEETS (Unaudited) ($000's except share data) March 31, December 31, March 31, Assets 2008 2007 2007 Cash and cash equivalents: Cash and due from banks $ 1,359,808 $ 1,368,919 $ 1,036,774 Federal funds sold and security resale agreements 238,913 379,012 112,168 Money market funds 58,443 74,581 52,065 Total cash and cash equivalents 1,657,164 1,822,512 1,201,007 Interest bearing deposits at other banks 9,216 8,309 15,416 Trading assets, at fair value 195,195 124,607 117,297 Investment securities: Available for sale, at fair value 7,530,947 7,442,889 7,002,317 Held to maturity, fair value $331,429 ($383,190 December 31, 2007 and $460,310 March 31, 2007) 322,466 374,861 449,868 Total investment securities 7,853,413 7,817,750 7,452,185 Loan to Metavante - - 982,000 Loans held for sale 192,694 131,873 268,951 Loans and leases: Loans and leases, net of unearned income 49,107,698 46,164,385 41,984,998 Allowance for loan and lease losses (543,539 ) (496,191 ) (423,084 ) Net loans and leases 48,564,159 45,668,194 41,561,914 Premises and equipment, net 513,305 469,879 443,316 Goodwill and other intangibles 2,246,468 1,807,961 1,566,011 Accrued interest and other assets 2,166,734 1,997,511 1,546,275 Assets of discontinued operations - - 1,376,996 Total Assets $ 63,398,348 $ 59,848,596 $ 56,531,368 Liabilities and Shareholders' Equity Deposits: Noninterest bearing $ 6,137,771 $ 6,174,281 $ 5,410,853 Interest bearing 32,589,048 29,017,073 27,721,579 Total deposits 38,726,819 35,191,354 33,132,432 Federal funds purchased and security repurchase agreements 3,614,947 2,262,355 3,372,744 Other short-term borrowings 4,026,539 6,214,027 5,288,317 Accrued expenses and other liabilities 979,966 940,725 1,006,212 Long-term borrowings 9,075,921 8,207,406 7,313,718 Liabilities of discontinued operations - - 64,019 Total liabilities 56,424,192 52,815,867 50,177,442 Shareholders' Equity: Preferred stock, $1.00 par value; 5,000,000 shares authorized - - - Common stock, $1.00 par value; 267,455,394 shares issued (267,455,394 shares at December 31, 2007 and 261,972,424 shares at March 31, 2007) 267,455 267,455 261,972 Additional paid-in capital 2,060,783 2,059,273 1,780,949 Retained earnings 4,989,349 4,923,008 4,531,426 Accumulated other comprehensive loss, net of related taxes (67,558 ) (53,707 ) (14,778 ) Treasury stock, at cost: 8,338,022 shares (3,968,651 December 31, 2007 and 5,196,118 March 31, 2007) (231,160 ) (117,941 ) (165,263 ) Deferred compensation (44,713 ) (45,359 ) (40,380 ) Total shareholders' equity 6,974,156 7,032,729 6,353,926 Total Liabilities and Shareholders' Equity $ 63,398,348 $ 59,848,596 $ 56,531,368 See notes to financial statements. 2 MARSHALL & ILSLEY CORPORATION CONSOLIDATED STATEMENTS OF INCOME (Unaudited) ($000's except per share data) Three Months Ended March 31, 2008 2007 Interest and fee income Loans and leases $ 783,528 $ 783,152 Investment securities: Taxable 77,556 77,054 Exempt from federal income taxes 14,403 14,861 Trading securities 607 133 Short-term investments 2,916 3,525 Loan to Metavante - 10,791 Total interest and fee income 879,010 889,516 Interest expense Deposits 272,774 296,403 Short-term borrowings 53,590 54,883 Long-term borrowings 122,262 143,747 Total interest expense 448,626 495,033 Net interest income 430,384 394,483 Provision for loan and lease losses 146,321 17,148 Net interest income after provision for loan and lease losses 284,063 377,335 Other income Wealth management 71,886 60,706 Service charges on deposits 35,681 27,663 Gains on sale of mortgage loans 8,452 8,793 Other mortgage banking revenue 912 1,347 Net investment securities gains 25,716 1,584 Life insurance revenue 12,395 7,520 Other 56,191 47,937 Total other income 211,233 155,550 Other expense Salaries and employee benefits 174,664 150,225 Net occupancy 21,646 17,784 Equipment 9,556 9,610 Software expenses 6,233 5,009 Processing charges 32,085 31,846 Supplies and printing 3,578 3,621 Professional services 13,479 8,187 Shipping and handling 8,190 6,911 Amortization of intangibles 5,945 4,502 Loss on termination of debt - 9,478 Other 40,411 33,867 Total other expense 315,787 281,040 Income before income taxes 179,509 251,845 Provision for income taxes 33,300 83,064 Income from continuing operations 146,209 168,781 Income from discontinued operations, net of tax - 47,981 Net income $ 146,209 $ 216,762 Net income per common share Basic Continuing operations $ 0.56 $ 0.66 Discontinued operations - 0.19 Net income $ 0.56 $ 0.85 Diluted Continuing operations $ 0.56 $ 0.65 Discontinued operations - 0.18 Net income $ 0.56 $ 0.83 Dividends paid per common share $ 0.31 $ 0.27 Weighted average common shares outstanding (000's) : Basic 259,973 255,493 Diluted 262,269 261,330 See notes to financial statements. 3 MARSHALL & ILSLEY CORPORATION CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (Unaudited) ($000's) Three Months Ended March 31, 2008 2007 Net Cash Provided by Operating Activities $ 84,301 $ 208,958 Cash Flows From Investing Activities: Proceeds from sales of securities available for sale 105,759 8,449 Proceeds from maturities of securities available for sale 368,643 287,953 Proceeds from maturities of securities held to maturity 52,798 45,910 Purchases of securities available for sale (305,392 ) (363,136 ) Net increase in loans (1,603,268 ) (388,796 ) Purchases of assets to be leased (32,524 ) (74,120 ) Principal payments on lease receivables 60,225 103,760 Purchases of premises and equipment, net (19,214 ) (25,029 ) Acquisitions, net of cash and cash equivalents acquired (476,625 ) (46,617 ) Other 14,413 4,542 Net cash used in investing activities (1,835,185 ) (447,084 ) Cash Flows From Financing Activities: Net increase (decrease) in deposits 1,939,958 (1,457,129 ) Proceeds from issuance of commercial paper 8,594,360 1,993,136 Principal payments on commercial paper (8,553,668 ) (2,015,742 ) Net increase in other short-term borrowings 92,243 301,429 Proceeds from issuance of long-term borrowings 809,389 1,598,615 Payments of long-term borrowings (1,093,401 ) (369,773 ) Dividends paid (79,868 ) (68,978 ) Purchases of common stock (130,870 ) - Proceeds from exercise of stock options 7,393 22,802 Other - (2,600 ) Net cash provided by financing activities 1,585,536 1,760 Net decrease in cash and cash equivalents (165,348 ) (236,366 ) Cash and cash equivalents, beginning of year 1,822,512 1,485,258 Cash and cash equivalents, end of period 1,657,164 1,248,892 Cash and cash equivalents of discontinued operations - (47,885 ) Cash and cash equivalents from continuing operations, end of period $ 1,657,164 $ 1,201,007 Supplemental cash flow information: Cash paid (received) during the period for: Interest $ 488,201 $ 511,495 Income taxes (4,244 ) 14,078 See notes to financial statements. 4 MARSHALL & ILSLEY CORPORATION Notes to
